In The
                      Court of Appeals
        Sixth Appellate District of Texas at Texarkana
                ______________________________

                      No. 06-10-00117-CV
                ______________________________


GEORGE WESLEY FISHER, INDEPENDENT EXECUTOR OF THE ESTATE
  OF WILMER GIDDENS, DECEASED AND INDIVIDUALLY, Appellant

                                  V.

    ESTATE OF JOHNNIE HUE GIDDENS, BENNIE J. NELSON, AS
        ADMINISTRATOR AND INDIVIDUALLY, Appellee




           On Appeal from the 102nd Judicial District Court
                        Bowie County, Texas
                   Trial Court No. 10C0638-102




             Before Morriss, C.J., Carter and Moseley, JJ.
               Memorandum Opinion by Justice Carter
                                  MEMORANDUM OPINION

        George Wesley Fisher, independent executor of the estate of Wilmer Giddens, deceased,

and individually, filed his notice of appeal from the trial court’s judgment quieting title on

November 1, 2010.

        Fisher has not paid a filing fee and is not indigent. See TEX. R. APP. P. app. C(B)(1).

        Further, the clerk’s record was filed January 4, 2011, and the reporter’s record was due to

be filed on or before February 22, 2011. Appellant is not indigent, and is thus responsible for

paying or making adequate arrangements to pay the reporter’s fees for preparing the record. See

TEX. R. APP. P. 37.3. On March 30, 2011, we contacted appellant by letter, reminding him that

the record was over thirty days past due, and warning that if a reporter’s record was desired,

appellant must make a substantial and tangible effort to obtain such a record within ten days of the

date of our letter.

        We also informed appellant that if he did not desire to file a reporter’s record, the

appellant’s brief was due based solely on the clerk’s record, and his brief was due within thirty

days of our letter. We further warned appellant that if no response was received, the appeal would

be subject to dismissal for want of prosecution. TEX. R. APP. P. 42.3(b), (c).




                                                 2
       We have received no communication from appellant. Pursuant to TEX. R. APP. P. 42.3(b),

we dismiss this appeal for want of prosecution.


                                                      Jack Carter
                                                      Justice

Date Submitted:       May 18, 2011
Date Decided:         May 19, 2011




                                                  3